Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 24, 2017

                                     No. 04-16-00025-CV

                          Beatrice VASQUEZ & Darryl De La Cruz,
                                       Appellants

                                              v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20809
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       After a bankruptcy stay was lifted, we reinstated this appeal, and Appellees’ brief was
due on December 19, 2016. See TEX. R. APP. P. 38.6(b), (d). Thereafter, we granted Appellees
unopposed motion for an extension of time to file their brief, and Appellees’ brief was due on
January 18, 2017. See id. R. 10.5(b).
         On January 19, 2017, Appellees filed another unopposed motion for extension of time to
file their brief until January 30, 2017, for a total extension of forty-two days.
       Appellees’ motion is GRANTED. Appellees’ brief is due on January 30, 2017.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court